UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-1116



ROBERT V. HARTNETT, JR.,

                                              Plaintiff - Appellant,

          versus


ROBERT E. GLIDDEN,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Elizabeth City. Terrence W. Boyle,
Chief District Judge. (CA-99-29-2-BO)


Submitted:   October 24, 2001          Decided:     November 13, 2001


Before WILLIAMS and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Robert V. Hartnett, Jr., Appellant Pro Se. Danny Ray Glover, Jr.,
Elizabeth City, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Robert V. Hartnett, Jr., appeals the district court’s order

denying Hartnett’s motion for new trial, sustaining the jury’s ver-

dict and damage award.   We have reviewed the record and the dis-

trict court’s opinion and find no reversible error.   Accordingly,

we affirm on the reasoning of the district court.      Hartnett v.

Glidden, No. CA-99-29-2-BO (E.D.N.C. Nov. 6, 2000).    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                2